Citation Nr: 1452927	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  11-26 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right shoulder degenerative joint disease, status post rotator cuff tear.

2.  Entitlement to service connection for a right elbow disability.

3.  Entitlement to service connection for cervical spine degenerative disc disease.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

A hearing was held on September 13, 2013, by means of video conferencing equipment with the appellant in Winston-Salem, North Carolina, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To procure relevant workers compensation and Social Security Administration (SSA) records and to provide the Veteran with a supplemental VA medical opinion.
At the September 2013 Board hearing, the Veteran reported that he was no longer working, and was in receipt of Social Security Disability payments.  The Veteran's attorney mailed VA a CD containing the SSA exhibits and decision; however, the physical CD in the claims file is broken in half, and the records are unobtainable therefrom.  The Court of Appeals for Veterans Claims (Court) has held that, where VA has notice that a Veteran is receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C.A. § 5103 when 'there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits').  Therefore, on remand, the AOJ should obtain records concerning the SSA's most recent decision for this Veteran.

The Board also notes that a November 2007 private hospital record indicates that the Veteran complained of a right shoulder injury at work several months prior to that visit, and had been seen by the Workman's Comp doctor and was unhappy with their evaluation.  Relevant workman's compensation records have not been associated with the claims file.  In light of this evidence, the AOJ should contact the appropriate State agency in North Carolina and request a complete copy of any and all relevant employment records, including worker's compensation records, pertaining to the Veteran.  If no such records exist, a notation indicating as such should be included in the claims file.  38 C.F.R. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014).

Finally, the Veteran was provided with a VA examination for his right shoulder, right elbow, and cervical spine disabilities in June 2010.  The examiner opined that the Veteran's claimed disabilities were not caused by or a result of service, providing a rationale that the Veteran had a one-time episode of a right shoulder, right elbow, and neck condition during service, and there was no other documentation to support an ongoing medical issue both while in service and post-discharge.  The examiner also stated that the Veteran reports not seeing a doctor for his neck until 5 months prior.  It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2010 examination is inadequate for adjudicatory purposes.  The majority of an opinion's probative value stems from its rationale, and the only rationale provided by the examiner was that there was no medical documentation to support an ongoing condition following service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Veteran testified, at the Board hearing, that he has continued to have pain in the right shoulder, right elbow, and neck, ever since an in-service onset in November 1987.  He testified that after service, in 1988, he would take aspirin, exercise the arm, and shake it, but that the pain has become more severe and has continued in the same places.  The Veteran is competent to provide evidence regarding his subjectively-experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994) (lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  Additionally, the claims file contains a July 2009 statement from the Veteran's private physician indicating that the Veteran's right shoulder adhesive changes were most likely due to the sequelae of the November 1987 in-service injury.  The physician stated that the Veteran's adhesive capsulitis has been present for 20 years, and that sudden episodes of sharpness and radiculopathy in the neck and shoulder were secondary to the right shoulder tightness.  Although the VA examiner noted review of the claims file, this contradictory evidence was not specifically discussed, and therefore, it is unclear whether it was considered.  On remand, a supplemental etiological opinion should be obtained.

In finding that further development, including another VA opinion, is necessary to adjudicate this appeal, the Board acknowledges the Court's decision in Mariano v. Principi, 17 Vet. App. 305 (2003).  In this regard, the Board notes that although Mariano states that it "would not be permissible for VA to undertake such additional development if a purpose was to obtain evidence against an appellant's case," the Court has held that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.  See Douglas v. Shinseki, 23 Vet. App. 19 (2009) (distinguishing Mariano, 17 Vet App. at 312).  Although the July 2009 record provides an opinion linking the Veteran's current right shoulder and right elbow disability to service, the Board finds it an insufficient basis upon which to grant service connection.  Specifically, the physician provided no rationale for his opinion, and the etiological opinion is directly contradicted by his own February 2008 notation that the Veteran's shoulder problem is a result of repetitive, hands above the head type action from his job working on vehicles.
  
Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate State agency in North Carolina and request a complete copy of any and all relevant employment records, including worker's compensation records, pertaining to the Veteran.  If no such records exist, a notation indicating as such should be included in the claims file.

2.  Request a copy of the most recent SSA decision, granting Social Security Disability benefits to the Veteran, as well as the medical records upon which the decision was based.  All requests and responses, positive and negative, should be associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file.  If the records cannot be located, a formal finding of unavailability should be associated with the Veteran's claims file, or uploaded into the Veteran's electronic file.

3.  Thereafter, refer the Veteran's VA claims file to an appropriate medical professional, who has not yet performed a compensation and pension examination for this Veteran, for a supplemental etiological opinion regarding the Veteran's cervical spine, right shoulder, and right elbow disabilities.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner should provide an opinion as to the following:

a.  Whether it is at least as likely as not (50 percent or greater probability) that any cervical spine disability, to include degenerative disc disease, arose during, or is otherwise related to any incident of service.

b.  Whether it is at least as likely as not (50 percent or greater probability) that any right elbow disability, to include tendonitis with bone spur of the olecranon, arose during, or is otherwise related to any incident of service.

c.  Whether it is at least as likely as not (50 percent or greater probability) that any right shoulder disability, to include degenerative joint disease (DJD) status post rotator cuff tear, arose during, or is otherwise related to any incident of service.  Regarding the diagnosed DJD of the right shoulder, the examiner should state the likelihood that the symptoms noted in service represent early manifestations of DJD, or whether it arose within one year of service.

In formulating a conclusion regarding the rights shoulder disability, the examiner is asked to comment upon seemingly conflicting evidence from a Dr. F:  

i.  A February 12, 2008 treatment record noting that the Veteran works underneath a cab and started having pain in his shoulder from repetitive active, hands above the head type activity.

ii.  A July 14, 2009 statement from Dr. F. saying that adhesive changes to the Veteran's right shoulder are most likely sequelae of his military injury from November 1987.  He stated that the Veteran has had adhesive capsulitis present for 20 years, and that sudden sharpness and radiculopathy in the neck and shoulders have resulted from this.  

The examiner's attention is directed to a November 1987 service treatment record documenting the Veteran's complaint of right shoulder pain for 4 weeks, with a sudden episode of sharpness with radiculopathy to the neck and elbow; right shoulder tightness was assessed.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The rationale for all requested opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Thereafter, review the requested medical report to ensure responsiveness and compliance with the directives of this remand.  If needed, implement corrective procedures.  

4.  After completing the above, conduct any further development deemed appropriate and then readjudicate the issues of entitlement to service connection for right shoulder DJD, right elbow disability, and cervical spine degenerative disc disease and entitlement to a TDIU in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).





_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



